Case 19-20199-jra Doc 13 Filed 02/06/19 Page 1 of 4

Fill in this information to'identi ' our ca`se'.

 

 

 

 

 

 

 

 

 

Debtor 1 Wreh Bobby Funnebo
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DlSTR|CT OF lNDIANA » m Check if this is an amended plan, and
list below the sections of the plan that
Case number: have been changed
(lf known)
Official Form 113
Chapter 13 Plan 12/17
‘Part l\: ' Notices
To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply With local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. ln addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importancel Debtors must check one box on each line to state whether or not the
plan includes each of the following items. lfan item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in I:] Included @ Not Included
a partial payment or no payment at all to the secured creditor

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, I:] Included IY Not Included
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. Included l:l N ot Included

 

 

 

 

 

 

'f Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:
§1,270.00 per M for @ months beginning Februaly, 2019

Insert additional lines if needed

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessaiy to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee Will be made from future income in the following manner.
Check all that apply.'
[:| Debtor(s) will make payments pursuant to a payroll deduction order.
l§l Debtor(s) Will make payments directly to the trustee.
[:l Other (specif`y method of payment):

2.3 Income tax refunds.

Check one.
[:l Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page 1

Sol"tware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 19-20199-jra Doc 13 Filed 02/06/19 Page 2 of 4

 

 

 

 

 

Debtor Wreh Bobby Funnebo Case number
l:] Debtor(S) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.
Debtor(s) will treat income refunds as follows:
Debtor(s) shall keep $750.00 of their tax refund and any Earned income Credit and Additiona| Chi|d Tax
Credits. That each of the first three (3) years Debtor(s) shall turnover any amount received in excess of
these amounts.
2.4 Additional payments.
Check one.
@i None. If “None " is checked the rest of§ 2.4 need not be completed or reproduced
2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $76,200.00.
'I?ai¢t"Bt- Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.
Check one.
None. If "None ” is checked the rest of§ 3. 1 need not be completed or reproduced
IB The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes

required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
by the d¢bwr(S)-,,

 

 

 

 

Nanie‘of Cf‘ed'i"tor Collateral ` ' Curreh'tixi'staliniént Amount of 7 " '“Ihté§”é§trété' Montill§}§hymént 'Estirhatéd" §' 1
§ ' payment y arrearage (ifany') hon arrearage on arrearage total y y §
’ (including'escrow) ' y(if applicable) payments by
11 ., 1 11 » ' , 11 1 .. trustee . .
_ 4850 Wa|sh Ave.
lnd'ana East Chicago, |N _
Housing and 46312 Lake Prepetltion:
Community County $0.00 $0.00 0.00% $0.00 $0.00
Disbursed by:
i:l Trustee
i:i Debtor(s)
4850 Wa|sh Ave.
U-S- Bank N-A-, East Chicago, |N Pe"
as Trustee for 46312 Lake Prepetition: Confirmation
BNC County $830.00 $17,000.00 0.00% Order $66,800.00
Disbursed by:
i§i Trustee
i:] Debtor(s)
Insert additional claims as needed
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
@ None. If “None” is checked the rest of§ 3.2 need not be completed or reproduced
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
@I None. If “None ” is checked the rest cf§ 3.3 need not be completed or reproduced
3.4 Lien avoidance
Official Form 113 Chapter 13 Plan Page 2

Sot`lware Copyright (c) 1996<2018 Best Case, LLC ~ www.brstcase.com Best Case Bankruptcy

 

Case 19-20199-jra Doc 13 Filed 02/06/19 Page 3 of 4

Debtor Wreh Bobby Funnebo Case number

 

Check one.
§ None. If “None ” is checked the rest of § 3.4 need not be completed or reproduced

3.5 Surrender of collateral.

Check one.
None. If "None " is checked the rest of§ 3.5 need not be completed or reproduced

§ The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
that upon confirmation of this plan the stay under ll U.S.C. § 362(a) be terminated as to the collateral only and that the stay
under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
treated in Part 5 below.

YNaiiiéf<if'é'rféfE-iiiérf 11 ._ . 1 : §i:oliateial" ",fflif""j',
Nuve|| Credit Company 2002 O|dsmobile A|ero

Insert additional claims as needed

" Treatment of Fees and Priority Claims

 

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest,
4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 3.50% of` plan payments; and
during the plan term, they are estimated to total $ per statute
4.3 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,400.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.
l:l None. [f “None " is checked the rest of§ 4.4 need not be completed or reproduced
§§ The debtor(s) estimate the total amount of other priority claims to be §2,000.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
§ None. If “None” is checked the rest of § 4.5 need not be completed or reproduced

 

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. lf more than one option is checked, the option
providing the largest payment will be effective Check all that apply.

I:] The sum of$

l:l

% of the total amount of these claims, an estimated payment of $ .
[Yl The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) Were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 ,
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

Official Form 113 Chapter 13 Plan Page 3
Sof`lwa\'e Copyright (c) 1996~2018 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

 

Case 19-20199-jra Doc 13 Filed 02/06/19 Page 4 of 4

Debtor Wreh Bobby Furlnebo Case number

 

§ None. If "None ” is checked the rest of § 5.2 need not be completed or reproduced
5.3 Other separately classified nonpriority unsecured claims. Check one.

None. If “None ” is checked the rest of§ 5.3 need not be completed or reproduced

 

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

igl None. If "None ” is checked the rest of § 6.] need not be completed or reproduced

 

.i Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the appliable box.'

plan confirmation

entry of discharge

other:

El
l.:l
l:l

 

 

;.. '“§ Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
l:l None. If "None ” is checked the rest ofPart 8 need not be completed or reproduced

Under Bankruptcy Rule 3015(0), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Oyj‘icial Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are inejj’ective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
No payments are due to the indiana Housing & Community Deve|opment Authority during the life of the P|an.

 

 

 

TPaif`c‘Q;"j,-i Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional The attorney for Debtor(s),
ifany, must sign below.

x / % pate January 4, 2019
Kevin M. Schmidt11668-45
Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

